Citation Nr: 0213398	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  96-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

Entitlement to an original rating greater than 10 percent for 
the service-connected lumbar strain, currently evaluated as 
20 percent disabling.  


(The issues of service connection for claimed skin and eye 
conditions will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to July 
1964 and September 1964 to March 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision of the RO 
that granted service connection and assigned a 10 percent 
rating for lumbosacral strain, effective on March 25, 1993.  

A hearing was conducted in April 2000 before the undersigned 
Member of the Board in Washington, DC.  

The Board remanded the case to the RO in July 2000 for 
additional development of the record.  

In a rating decision in May 2002, the RO assigned an 
increased rating of 20 percent for the service-connected 
lumbar strain.  This rating was made effective on August 10, 
2000.  


Lastly, the Board is undertaking additional development on 
the issues of service connection for claimed skin and eye 
conditions, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The service-connected lumbar strain is shown to have been 
productive of a disability picture that more nearly 
approximates that of moderate disablement since service; 
neither severe functional limitation nor severe lumbosacral 
strain have been demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, 
but not greater, for the service-connected lumbar strain 
since the date of the grant of service connection have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a including Diagnostic Codes 5292, 5295 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes that the veteran has been informed of what 
information was needed to support his claim in rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case, and letters sent to him by the RO.  

Moreover, the veteran was afforded a personal hearing at 
which he testified as to the severity of the service-
connected disabilities.  In light of that hearing testimony, 
and additional review, the veteran was afforded VA medical 
examinations to fully evaluate the severity his service-
connected disabilities.  

The veteran was also afforded an additional period of time to 
forward evidence, and was sent a July 2000 development letter 
by the RO, as well as VCAA notice letters.  

Thus, the Board finds that the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to his claim for an increased original rating for a 
back condition is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim as to the propriety of 
the initial rating assigned for the service-connected lumbar 
strain.  

At the outset the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

Consequently, although the RO increased that rating to 20 
percent, effective in August 2000, the matter of a higher 
original rating for the service-connected disability still 
remains in appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement and 
instability.  See DeLuca, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The Board notes that the veteran's low back disability is 
currently evaluated by the RO under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes or narrowing or irregularity of 
joint space or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board has also considered other Diagnostic Codes with 
regard to the veteran's service-connected low back 
disability.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The veteran was afforded a VA examination in October 1993.  
The results of that report show that his lumbosacral spine 
flexion was to 60 degrees and extension was to 15 degrees.  
His right and left lateral flexion was to 20 degrees 
bilaterally.  

On examination of the spine, the examiner noted that the 
veteran had a moderate amount of lumbar spinal tenderness and 
a "+++" moderate amount of paraspinal muscle spasm, but 
with no neurological deficiency.  The veteran was diagnosed 
with generalized osteoarthritis.  X-ray studies performed in 
November 1993 were interpreted as showing a normal lumbar 
spine.  

In January 1994, the veteran was seen in the physical therapy 
clinic for complaints of having low back pain.  

In a rating decision of March 1994, the RO granted service 
connection and assigned a 10 percent rating for lumbosacral 
stain, effective on March 25, 1993.  

In April 2000, the veteran testified before the undersigned 
Member of the Board that he had increasing pain on use of his 
back and flare-ups, occasionally missing work due to overuse 
or misuse of his back.  

An August 2000 VA examination found the veteran's back to be 
intact, without deformity, tenderness, edema or ecchymosis.  
His forward flexion was to 82 degrees; after 2 repetitions, 
it was to 80 degrees.  His left lateral flexion was to 24 
degrees; after 2 repetitions, it was to 22 degrees, as was 
right lateral flexion.  His torso extension was to 24 degrees 
both before and after 2 repetitions.  

The veteran reported having stiffness during upper 50 percent 
of all range of motion testing, with no mention of radicular 
symptoms.  His endurance was described as good; no 
incoordination was noted.  The examiner noted that there 
would be likely increased "stiffness" with decreased range 
of motion and endurance upon a flare-up.  The diagnosis was 
that of lumbosacral strain, exertional.  

The report of the January 2002 VA examination revealed that 
the veteran first manifested back pain after numerous 
parachute jumps during his active service.  The veteran 
reported missing approximately 10 days of work per year due 
to his back and had radiating sharp pain in his low back, 
approximately 2 times per month.  

The VA examiner noted that the veteran's MRI report had 
revealed early degenerative osteoarthritis, although no disk 
disease was shown.  There was no spasm on examination, but he 
had back pain on straight leg raising at 30 degrees.  

The veteran's range of motion was that of flexion to 70 
degrees, extension to 30, lateral bending to 20 degrees on 
the right and 30 on the left.  Pain was noted on motion.  
There was no weakness on motor examination; moderately 
reduced sensation, which was diagnosed as diabetic sensory 
neuropathy, was noted.  The veteran was diagnosed with 
degenerative osteoarthritis of the lumbar spine with 
limitation of motion.  

Based on the decreased endurance that the veteran had, and 
the flare-ups, the examiner hypothesized that the limitation 
of motion was moderate, from the functional standpoint.  

Then, the RO increased the rating for the service-connected 
lumbar strain under Diagnostic Code 5295 to 20 percent, 
effective on August 10, 2000.  

The veteran was not noted to have muscle spasm on his most 
recent examination, but was noted to have some limitation of 
motion, which, after consideration of the DeLuca factors, the 
examiner found to be of a moderate nature.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Significantly, he had demonstrated some muscle spasm on the 
earlier VA examination in 1993.  Thus, given the veteran's 
complaints and these findings, the rating of 20 percent is 
shown to have likely been warranted for the service-connected 
lumbar strain since the date of the grant of service 
connection.  

However, looking at the evidentiary record in its entirety, 
the Board finds no basis for the assignment of a rating 
higher than 20 percent since service.  The medical evidence 
does not shown a disability picture reflective of severe 
functional limitation or lumbosacral strain during this 
period.  



ORDER

An increased original rating of 20 percent, but not higher, 
for the service-connected lumbar strain is granted, subject 
to the regulations applicable to the payment of VA monetary 
benefits, to this extent only, the appeal is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

